Mr. Justice Trunkey
delivered the opinion of the court, January 19th 1880.
That neither the Board of Health nor any other department can make a debt or contract, binding the city of Philadelphia, unless an appropriation to pay the same be previously made by the councils, is settled by statute and judicial authority: Act April 21st 1858, Pamph. L. 386 ; Bladen v. Philadelphia, 10 P. F. Smith 464. It is admitted that, at the date of the contract, there was not a sufficient appropriation to cover it, and pay like debts due to others. The action of the executive officers did not obligate the city as a party to the contract. To so hold would render the statute nugatory.' It forbade the contract; and laying and collecting assessments was not a ratification. The treasury is carefully hedged against all inroads by officers of the several departments; exclusive right to open it is vested in the councils; and its safety would be jeoparded the instant it be permitted to others, directly or indirectly, to bind the city for a debt, when there has not been an appropriation.
A single question is presented, namely, whether the money assessed on lots and paid by their owners, for work actually done by the plaintiff, shall swell the city treasury, or go toward compensation of him whose labor gave color of right to the municipal officers to collect that money ? The city has money in its treasury, obtained without consideration in fact on its part, which those officers were not bound to levy or receive. By procurement of the Board of Health, nuisances were removed for the public good; and, had an appropriation been made, the land-owners would have been liable to the city for costs of abating them, and the city to the contractor. The sole consideration for the payment of said money, was the work done by the plaintiff. In equity and good conscience it belongs to him. The city is holding it without semblance of moral right, and, we think, contrary to law. It was justly paid by the land-owners, for they enjoyed the labor which authorized the special tax on them; the city is not liable to pay for the labor, and how can it be entitled to the tax ? Were a natural person standing in the place of the defendant, none would question the plaintiff’s right to recover, on the ground that the money was received for his use. The same principle should be applied to the specific facts in this case.
Judgment reversed, and now, on the case stated,, judgment for the plaintiff for the amount which the “Exhibit” shows the defendant received. The damages to be assessed as provided in the case stated.